BASKIN, Judge.
Defendant Carl Cyrus appeals the summary denial of his motion to vacate, set aside or correct the portion of his sentence which required him to serve a mandatory minimum of three years incarceration prior to becoming eligible for parole. We agree that the three-year mandatory minimum exceeded the mandatory minimum authorized by the Youthful Offender Act, section 958.05, Florida Statutes (1981); Whitlock v. State, 404 So.2d 795 (Fla. 3d DCA 1981).1 We, therefore, reverse the summary denial of defendant’s motion and remand for correction of the sentence in accordance with the one-year mandatory minimum provided by law.

. We note that the trial court did not have the benefit of the decision in Whitlock at the time of sentencing.